Case 6:21-cv-00840-RBD-DCI Document 13 Filed 08/13/21 Page 1 of 1 PageID 79




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


RONALIA BAKER,

                   Plaintiff,

v.                                                Case No: 6:21-cv-840-RBD-DCI

WAL-MART STORES EAST, LP,

                   Defendant.


                                     ORDER

      This case is before the Court on its own motion. On July 19, 2021 this Court

entered an Order (Doc. 12) directing the Plaintiff to show cause in writing no later

than August 9, 2021, why this case should not be dismissed for failure to comply

with this Court’s order and Local Rule 2.01(a). The time has now passed, and

nothing has been filed.

     Accordingly, it is ORDERED that the above-styled cause is hereby

DISMISSED without prejudice. The Clerk is directed to close the file.

     DONE AND ORDERED in Chambers in Orlando, Florida, on August 13,
     2021.
